Citation Nr: 0621147	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-31 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of dental 
trauma for compensation purposes.  

2.  Entitlement to service connection for residuals of a 
mouth injury.

3.  Entitlement to service connection for residuals of a 
facial injury.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran served on active duty from March 1948 to March 
1952.  The veteran was engaged in combat and was awarded a 
Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied service connection for a 
dental condition.

The issues of service connection for residuals of a facial 
injury and residuals of a mouth injury are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The evidence demonstrates the veteran's dental problems 
pertaining to teeth numbered 9, 23, and 24 were incurred as a 
result of service trauma. 

2.  The veteran is already entitled to VA outpatient 
treatment on the basis of the service trauma for teeth 
numbered 9, 23, and 24.

3.  The veteran's injured teeth have been replaced by 
suitable prosthesis as they have been fitted with crowns; 
there is no loss of substance of body of the maxilla or 
mandible.  




CONCLUSION OF LAW

The criteria for service connection for dental disability for 
compensation purposes are not met.  38 U.S.C.A. § 1131 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 4.150, Part 4, 
Diagnostic Code 9913 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).

Prior to the initial adjudication of the claimant's claim, a 
letter dated in August 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's service medical records and post-service 
medical records, have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The records satisfy 38 C.F.R. 
§ 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In March 2006, the veteran was also sent a letter complying 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  Neither the Board nor the 
veteran nor any other lay person is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).


Service Connection

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment as provided in 
38 C.F.R. § 17.161.  See 38 C.F.R. § 3.381(a).  

Certain dental conditions, including periodontal disease, 
treatable carious teeth, and replaceable missing teeth (i.e. 
with a bridge or denture) are not considered disabling, and 
may be service-connected solely for the purpose of 
determining entitlement to VA dental examination or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§§ 17.120 or 17.123, but not for the purposes of 
compensation.  

The veteran is already receiving VA outpatient treatment for 
the teeth in question.  

Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
veteran was interned as a prisoner of war (POW). 38 C.F.R. § 
3.381(b).  The veteran in this case was not a POW.  The 
veteran is a combat veteran and has been awarded the Purple 
Heart.  However, the record does not show nor does the 
veteran allege that he suffered dental trauma during combat.  
Thus, 38 U.S.C.A. § 1154 is not for application and the teeth 
in question are not considered to be impaired due to combat 
injury.  Rather, the veteran maintains that he suffered 
dental trauma performing calisthenics when he was hit by a 
ball.

Under 38 C.F.R. § 4.150, Diagnostic Code 9913, a compensable 
evaluation is warranted for the loss of teeth, due to loss of 
substance of body of maxilla or mandible, without loss of 
continuity where the loss of masticatory surface cannot be 
restored by suitable prosthesis.  These ratings apply only to 
bone loss through trauma or disease such as osteomyelitis, 
and not to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling, as noted above.  In other words, VA provides 
monetary compensation for loss of teeth only if the loss of 
teeth is due to disease or trauma, and the loss of 
masticatory surface resulting from the loss of teeth cannot 
be replaced by suitable prosthesis, e.g., an orthodontic 
device such as dentures, partial dentures with a bridge, or 
the like.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.181, 4.150, 
Diagnostic Code 9913.  

After reviewing the claims file, the Board finds that the 
veteran is not entitled to service-connection for a dental 
condition or disability for VA compensation purposes since he 
does not have the type of dental condition that would warrant 
entitlement to service connection for VA compensation 
purposes.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  

The service medical records show that when the veteran 
entered service, teeth numbered 8 and 16 were missing on the 
right and teeth numbered 8 and 16 were missing on the left 
upper and lower sides.  In August 1950, the veteran was 
treated for slight calculus.  The same teeth were noted to be 
missing.  In March 1951, while the veteran was playing ball, 
he fractured "L-1" and  "L-9," he chipped "L-1" and "L-
10," and "L-9" was sheared labially.  (The Board notes 
that L-1 is tooth numbered 9, L-9 is tooth numbered 24, and 
L-10 is tooth numbered 23; the L classification is Army 
classification of the teeth).  In June 1951, the veteran was 
treated for slight calculus.  On separation examination, 
teeth numbered 1 and 30 were missing on the right and teeth 
numbered 16 and 17 were missing on the left.  The Board notes 
that in comparing the dental diagram to the one taken 
initially during service, it corresponds to the same four 
teeth being missing, the two diagrams were only numbered 
differently.  

A dental rating sheet dated in April 1966 showed that the 
veteran was deemed entitled to VA outpatient dental treatment 
for teeth numbered 9, 23, and 24, for dental trauma.  He was 
provided VA outpatient treatment.  As previously indicated, 
the veteran has already been granted VA outpatient treatment 
for dental trauma.  He currently seeks compensation.  

In August 2005, a private dental report showed that the 
veteran had had fractured teeth since 1951 and that crowns 
were placed on the fractured teeth; there were no further 
residuals of the fracture other than the need for the crowns.  
The crowns represent prosthetic treatment.  

The veteran injured three teeth during service: 9, 23, and 
24.  However, the veteran's teeth already have been replaced 
by suitable prosthesis; they have been fitted with crowns.  
There is no evidence of loss of substance of body of the 
maxilla or mandible.  Accordingly, the veteran does not have 
a compensable loss of teeth numbered 9, 23, and 24.  See 
38 C.F.R. § 4.150, Diagnostic Code 9913.  Further, as noted, 
the veteran has been determined to be entitled to VA 
outpatient treatment for such teeth, a benefit that the 
veteran has had for many years.  Thus, the claim for 
compensation must be denied.  


ORDER

Service connection for residuals of dental trauma for 
compensation purposes is denied.  


REMAND

In a November 2005 rating decision, service connection was 
denied for residuals of a mouth injury and residuals of a 
facial injury.  

In August 2005 and January 2006, respectively, notices of 
disagreement were received.  As such, a statement of the case 
must be issued.  The failure to issue a statement of the case 
is a procedural defect requiring a remand.  Manlincon v. West 
12 Vet. App. 238 (1999). 

Accordingly, this matter is REMANDED for the following 
action:

The AOJ should send the veteran a 
statement of the case as to the issues of 
service connection for residuals of a 
mouth injury and residuals of a facial 
injury, in accordance with 38 U.S.C.A. § 
7105 and 38 C.F.R. §§ 19.29, 19.30.  If 
the veteran perfects his appeal by 
submitting a timely and adequate 
substantive appeal on this issue, then 
the RO should return the claim to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


